Judgment of the County Court of Queens County, convicting defendant of the crimes of sodomy and assault in the second degree, reversed on the law and a new trial ordered. Findings of fact implicit in the verdict of the jury are affirmed. The court’s extended cross-examination of defendant’s witnesses, the leading questions which it propounded, its undue curtailment of the cross-examination of the complainant, and its disparaging remarks directed to defendant’s counsel constituted prejudicial error and deprived defendant of a fair and impartial trial. Any new trial should be had before another judge. Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.